Citation Nr: 0827533	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In September 2007, the veteran testified at a Travel Board 
hearing at the RO before the undersigned. A transcript of 
that hearing is of record.  At the hearing, the veteran 
submitted additional medical evidence accompanied by a waiver 
of his right to have this evidence initially considered by 
the RO. 


FINDING OF FACT

The veteran's bilateral hearing loss is unrelated to active 
service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hearing loss are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain. Sanders v. Nicholson, 487 F. 
3d 881 (Fed. Cir. 2007).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability. Digness/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F. 3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In this case, in an August 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
and the types of evidence that will be obtained by the VA. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, private medical records, 
VA examination reports, and hearing testimony.  Though the 
veteran's treatment records were accompanied by an 
information response that mentioned that the veteran's 
service treatment records might be fire-related (i.e., 
possibly destroyed in the 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri), the service treatment 
records were, in fact, complete. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim both by letter and 
during his Travel Board hearing in September 2007, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The veteran was an active 
participant in the claims process, providing statements and 
testimony on why he believed his hearing loss was related to 
service. Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot. Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant. See Sanders v. Nicholson, 
487 F. 3d 881 (Fed. Cir. 2007).  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F. 3d at 1374, Dingess, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F. 3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007). Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned. 
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability incurred in service. 
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999). 

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. § § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. § § 3.307, 3.309 (2007).  In this 
claim, there is no evidence that the veteran was treated or 
tested for hearing loss within one year from his date of 
discharge. 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, VA examination reports, and private 
treatment reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence in the claims file shows, or fails to show, 
with respect to the claim.  See Gonzales v. West, 218 F. 3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000). 

The veteran contends that he is entitled to service 
connection for hearing loss. Specifically, he contends both 
in writing and orally at his September 2007 Travel Board 
hearing that he was exposed to loud noise from being a radio 
operator close to the flight line, and that he suffered an 
in-service ear infection, both of which led to his later 
hearing loss. After careful consideration of all procurable 
and assembled data, the Board finds that service connection 
for hearing loss is not warranted.  

The submitted private medical record of the veteran indicates 
that he has asymmetric hearing, which is significantly worse 
on his left than on his right. In considering the veteran's 
contention that this hearing loss may have been brought on by 
the otitis externa he experienced in service, the private 
physician's impression is that nerve hearing loss could not 
be shown to be a result of the otitis externa without a 
hearing test before and shortly after the infection to 
document it. The veteran's service treatment records, which 
do not appear to have been seen by the private physician, 
show that he had a hearing test in July 1960 prior to 
discharge. The veteran's treatment records indicate that his 
otitis externa was treated in 1957, and an ear infection was 
treated in 1958.  Though the private physician was unable to 
comment on the veteran's discharge hearing test results, the 
Board notes that the audiometric testing at the discharge 
examination showed no bilateral hearing impairment as defined 
in 38 C.F.R. § 3.385 (2007).  Also, a VA physician described 
the results as normal. 

In October 2006, the veteran was afforded a VA audiological 
examination.  The veteran told the examiner that he believed 
his hearing loss was due to, and began shortly after, an ear 
infection he had while in service.  The veteran also 
described his noise exposure in the military coming from 
working with radio communications and working near the flight 
line. According to the examiner, the veteran commented that 
he did not use ear protection, and that his pertinent family 
medical history  included that his mother had early onset 
hearing loss.  During his Travel Board hearing the veteran 
reported that after discharge from service he did not have 
employment that exposed him to a lot of noise. The veteran 
also reported that he had several hearing tests for his 
employer over the years; however these test results were not 
supplied and are not part of the claims file. 

The audiological exam shows bilateral hearing impairment as 
defined in 38 C.F.R. § 3.385. After a review of the claims 
file, the audiological examiner opined that the veteran's 
current hearing loss was not the result of noise exposure in 
the military. The examiner further concluded in October 2006 
that the veteran would need to see an ear disease physician 
to make a claim for hearing loss based on otitis externa. In 
November 2006 a VA ear disease physician, after an 
examination and a review of the veteran's records, concluded 
that it was unlikely that the veteran's current hearing loss 
is due to his military service.  In support of this opinion, 
the ear disease physician cited the veteran's normal hearing 
test on discharge, especially considering that the otitis 
externa had been treated two years prior to this normal 
hearing test. 

In sum, there is no competent medical opinion in the record 
which links the veteran's current hearing loss to service.  
The Board acknowledges the veteran's contentions that his 
hearing loss is related to service. It is also noted that the 
veteran believes that if he had been given a speech 
recognition test on discharge that it would have been shown 
him to have a hearing problem.  Unfortunately, the Board 
cannot take possibilities as evidence, and the veteran, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal. 
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


